Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 July 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 10, 18-19, 22-23 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “dental-hygienically active dimensions” is indefinite. It is unclear what dimensions are required to be encompassed to make the apertures “dental-hygienically active”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 3, 6-8, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (US 2014/0045135).
Beckman teaches with respect to claim 1, a dental hygienic device for a dog, comprising a hollow body 101 having an exterior surface and an interior cavity 104, the hollow body being sized to fit within the mouth of the dog and to be bitten by the dog (see abstract, pars. 3, 15), the hollow body having a plurality of radially discontinuous bounded apertures 105 evenly positioned along the exterior surface of the hollow body (see fig. 1), the apertures having a shape of a slit (par. 16-17, the slit making up the flaps), the apertures extending across the exterior surface transverse to a longitudinal centerline of the hollow body and extending through the hollow body from the exterior surface to the interior cavity (see fig. 1); each aperture having dental-hygienically active dimensions allowing a tooth of the dog to penetrate through the aperture (see fig. 2 which shows tooth 201 extending through aperture, such that material surrounding the aperture frictionally engages an outer surface of the tooth of the dog during penetration of the aperture by the tooth, the material surrounding the aperture scraping the outer surface of the tooth during frictional engagement to remove dental plaque, and such that a portion of the tooth of the dog extends within the interior cavity during penetration of the aperture by the tooth (see fig. 2, pars. 15-16).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10, 18-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2014/0045135) in view of Morris (US 2007/0015100).
Beckman teaches the invention as substantially claimed and discussed above in detail including a valve 109 at the end for allowing access to the filler material, however does not specifically teach the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity, wherein the device is dog bone shaped, and wherein the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity and wherein that least one one releasably attachable removable portion is a flared end of the dog bone and wherein the apertures are evenly radially positioned along the exterior surface the hollow body.
Morris teaches dental hygienic device for a dog comprising with respect to claim 10, wherein the hollow body has at least one releasably attachable removable portion 108 allowing access to filler material in the interior cavity (par. 40), with respect to claim 18, wherein the device is dog bone shaped (par. 32), with respect to claim 19, wherein the hollow body has at least one releasably attachable removable portion allowing access to filler material in the interior cavity and wherein that least one one releasably attachable removable portion is a flared end of the dog bone (pars. 32, 40) and with respect to claim 28 wherein the apertures are evenly radially positioned along the exterior surface of the hollow body (see fig. 7). It would have been obvious to one having ordinary skill in the art to modify Beckman with the bone shaped removable portion as taught by Morris since such a modification would have 
Response to Arguments
During the interview the examiner and Johnathan Cutler agreed that the previous OA should be vacated in view of the suspension of action filed with the RCE on 16 July 2020.
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DREW S FOLGMANN/Examiner, Art Unit 3772        

/HEIDI M EIDE/Primary Examiner, Art Unit 3772
2/16/2021